¶40 (dissenting) — The majority holds that the constitutionally required standard of proof in all medical disciplinary hearings is clear and convincing evidence. Majority at 134. The majority relies on Bang D. Nguyen v. Department of Health, 144 Wn.2d 516, 29 P.3d 689 (2001), to invalidate WAC 246-10-606, the regulation establishing the preponderance of evidence standard of proof for professional disciplinary hearings under the Uniform Disciplinary Act, chapter 18.130 RCW. I dissent because Nguyen was wrongly decided. I would overrule Nguyen and hold that the constitutionally required standard of proof in registered nursing assistant disciplinary proceedings is preponderance of the evidence.10 Accordingly, because there is substantial evidence in the record supporting the superior court’s determination that the State proved its case by a preponderance of the evidence, I would affirm the suspension of Alice Ongom’s registered nursing license.
Owens, J.
ANALYSIS
¶41 The State must provide “due process of law” whenever it deprives any person of “life, liberty, or property.” U.S. *151Const, amend. XTV, § 1; Wash. Const, art. I, § 3. Professional disciplinary proceedings must satisfy due process requirements. Haley v. Med. Disciplinary Bd., 117 Wn.2d 720, 732, 818 P.2d 1062 (1991) (citing In re Revocation of License of Kindschi, 52 Wn.2d 8, 11-12, 319 P.2d 824 (1958)). The Washington Constitution provides no more procedural due process protections than does the United States Constitution. See State v. Manussier, 129 Wn.2d 652, 679, 921 P.2d 473 (1996) (stating, “[t]he Gunwall[11] factors do not favor an independent inquiry under article I, section 3 of the state constitution”); see also City of Bremerton v. Widell, 146 Wn.2d 561, 579, 51 P.3d 733 (2002) (indicating the similarity between the state and federal provisions). Thus, “ ‘federal decisions regarding due process are afforded great weight.’ ” Manussier, 129 Wn.2d at 680 (quoting Rozner v. City of Bellevue, 116 Wn.2d 342, 351, 804 P.2d 24 (1991)). Such precedent requires this court to overrule Nguyen.
¶42 The Nguyen Decision Is Incorrect and Harmful. Under the doctrine of stare decisis, this court will abandon a previously established rule only upon “ ‘a clear showing that [the] rule is incorrect and harmful.’ ”Riehl v. Foodmaker, Inc., 152 Wn.2d 138, 147, 94 P.3d 930 (2004) (quoting In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970)). The majority relies on Nguyen to support its holding that the constitution requires “clear and convincing” standard of proof in all professional disciplinary proceedings. Majority at 137-38. However, in Nguyen, through erroneous application of the balancing test articulated in Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976),12 and through application of faulty logic, this court inappro*152priately changed the emphasis of procedural due process protections. Specifically, in balancing the Mathews factors, the Nguyen majority erroneously overemphasized the importance of private interests and diluted the other Mathews factors. This error is harmful because it unnecessarily constrains the State’s ability to protect the public from exposure to incompetent health care workers.
1. The Nguyen majority misapplied Mathews.
f 43 In Mathews, the Court pinpointed three factors used in “identifying] . . . the specific dictates of due process.” 424 U.S. at 335. The third factor of the Mathews test is “the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.” Id. (emphasis added) (citing Goldberg v. Kelly, 397 U.S. 254, 263-71, 90 S. Ct. 1011, 25 L. Ed. 2d 287 (1970)). The Nguyen majority held that this third factor only “relates to practical and financial burdens to be imposed upon the government were it to adopt a possible substitute procedure” and “does not relate to the interest which the government attempts to vindicate through the procedure itself.” 144 Wn.2d at 532 (emphasis added). In other words, the Nguyen majority limited the scope of the third Mathews factor to administrative and pecuniary concerns. Such a limitation is contrary to the language used in Mathews, in which the Court described the third factor as “the Government’s interest, including the function involved.” 424 U.S. at 335 (emphasis added).
¶44 The Nguyen majority’s limitation of the third factor of the Mathews test is also contrary to a vast body of precedent. Time and time again, both before and after Nguyen, this court, in applying the third Mathews factor, *153has considered broader governmental interests in addition to administrative and pecuniary burdens. See, e.g., City of Bremerton v. Hawkins, 155 Wn.2d 107, 110, 117 P.3d 1132 (2005) (considering the governmental interest in protecting the public from drivers who fail to comply with state laws); Born v. Thompson, 154 Wn.2d 749, 755-56, 117 P.3d 1098 (2005) (considering the governmental interests of “prosecuting misdemeanors” and “increasing public safety”); In re Harris, 98 Wn.2d 276, 286-87, 654 P.2d 109 (1982) (considering the “State’s interest in nonemergency detention of those who present a likelihood of danger to themselves or others”); Ritter v. Bd. of Comm’rs, 96 Wn.2d 503, 511, 637 P.2d 940 (1981) (considering the public interest in “insuring competent, careful medical attention at all times”).13 As a result of this misapplication of the third Mathews factor, the Nguyen majority erroneously deemph-asized the governmental interests at stake and unnecessarily tipped the Mathews scale in favor of the intermediate standard of proof in professional disciplinary cases.
2. The Nguyen decision conflicts with Santosky.
¶45 The Nguyen majority’s analysis of the second Mathews factor is contrary to the Court’s holding in Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). The second Mathews factor requires us to consider “the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards.” 424 U.S. at 335. In Santosky, the Court stated that it “never has approved case-by-case determination of the *154proper standard ofproof for a given proceeding.” 455 U.S. at 757. The Court further explained that “[standards of proof, like other ‘procedural due process rules [,] are shaped by the risk of error inherent in the truth-finding process as applied to the generality of cases, not the rare exceptions.’ ” Id. (emphasis added) (second alteration in original) (quoting Mathews, 424 U.S. at 344).
¶46 Nevertheless, in balancing the second Mathews factor, the Nguyen decision relied on case-specific considerations. Specifically, the Nguyen majority considered whether the agency acted “ ‘as investigator, prosecutor, and decision maker’ ” and whether the charges brought against Dr. Nguyen were primarily objective or subjective. 144 Wn.2d at 531 (quoting Painter v. Abels, 998 P.2d 931, 941 (Wyo. 2000)). Thus, the Nguyen majority did not properly follow the Mathews test, as delineated in Santosky, because it made case-specific considerations such as whether there was a right to a hearing by an unbiased tribunal or the right to judicial review.14 The Nguyen majority weakened the public’s ability to properly discipline all health care workers by extrapolating a sweeping legal rule from the peculiar facts of Dr. Nguyen’s case. The State should not be disadvantaged in all future medical disciplinary proceedings because of the specific facts and charges at issue in Nguyen.
3. The Nguyen decision conflicts with Addington.
¶47 The Nguyen majority relied on Addington v. Texas, 441 U.S. 418, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979), to *155justify a bright-line rule that the clear and convincing standard of proof is constitutionally required whenever an interest at stake is “more important than the interest against erroneous imposition of a mere money judgment.” Nguyen, 144 Wn.2d at 525. However, in Addington, the Court held that the intermediate standard is required only “to protect particularly important individual interests in various civil cases” such as cases involving deportation and denaturalization. 441 U.S. at 424. The Addington Court simply recognized that “some jurisdictions” use the intermediate standard and that the “intermediate standard ... ‘is no stranger to the civil law.’ ” Id. (quoting Woodby v. Immigration & Naturalization Serv., 385 U.S. 276, 285, 87 S. Ct. 483, 17 L. Ed. 2d 362 (1966)). This is a far cry from the bright-line rule that the Nguyen majority labeled a constitutional requirement.
¶48 Instead of adopting a bright-line rule, the Addington Court conducted a Mathews balancing test to determine whether the intermediate standard of proof was required for indefinite civil commitments. Id. at 425-27. Subsequent United States Supreme Court decisions have upheld the preponderance standard in quasi-criminal disciplinary proceedings. See Steadman v. Sec. & Exch. Comm’n, 450 U.S. 91, 103-04, 101 S. Ct. 999, 67 L. Ed. 2d 69 (1981) (upholding the preponderance standard in a disciplinary proceeding against a stockbroker as constitutionally permissible); Rivera v. Minnich, 483 U.S. 574, 579-82, 107 S. Ct. 3001, 97 L. Ed. 2d 473 (1987) (upholding the preponderance standard to determine paternity, “ ‘an interest far more precious than any property right’ ” (quoting Santosky, 455 U.S. at 758-59)). These decisions make it clear that, contrary to our holding in Nguyen, the constitution does not require courts to apply a heightened standard of proof in all cases involving more than a “mere money judgment.”15
*156¶49 Ignoring this precedent, the Nguyen majority primarily relied on Painter, 998 P.2d 931, a Wyoming Supreme Court decision, to support its bright-line rule. In Painter, the Wyoming court held that “[d]ue process requires that the Board prove its disciplinary cases by clear and convincing evidence.” Id. at 941. However, in so ruling, the Painter court noted that “[t]his holding arguably gives Wyoming licensees greater due process protection than is required by the United States Constitution.” Id. Unlike the Wyoming Constitution, the Washington Constitution does not provide greater procedural due process protection than is required by the United States Constitution. See, e.g., Manussier, 129 Wn.2d at 679. Thus, contrary to the Nguyen majority’s analysis, Painter supports the conclusion that the preponderance standard is constitutionally sufficient in professional disciplinary proceedings in Washington. Accordingly, I would reject the bright-line rule adopted in Nguyen.
4. The Nguyen majority applied faulty logic.
¶50 The Nguyen majority stated the following:
[S]ociety.. . has the important dual interests that (1) Dr. Nguyen’s standard of practice not fall below the acceptable *157minimum and (2) he not be erroneously deprived his license, as that would erroneously deprive the public access to and benefit from his services. Here each interest dictates a more exacting burden than mere preponderance.
144 Wn.2d at 526. The Nguyen majority’s contention that ensuring a minimum level of a physician’s standard of care dictates a higher standard than the preponderance of evidence standard is nonsensical. Logic dictates that a heightened standard of proof will make it more difficult, not less difficult, for the State to properly discipline incompetent professionals. Apparently, the majority in the present case agrees with this point, as it eschews the Nguyen argument and instead chooses to cite the reasoning from Nims v. Board of Registration for Professional Engineers & Land Surveyors, 113 Wn. App. 499, 53 P.3d 52 (2002). Majority at 142. The majority, relying on Nims, admits the absurdity of the reasoning employed in Nguyen, stating, “it makes no sense to say that doctors who present the ‘greater risk [ ] should receive the benefits of a higher . . . burden of persuasion’ to prompt discipline than a lower-risk vocation.” Id. (alterations in original) (quoting Nims, 113 Wn. App. at 505). Thus, the majority affirms Nguyen while acknowledging that the logic used in that decision was faulty.
¶51 For the reasons stated above, the Nguyen decision is incorrect and harmful. Thus, Nguyen should be overruled.
¶52 Procedural Due Process. After overruling Nguyen, I would apply the Mathews test in order to determine the constitutionally required standard of proof in registered nursing assistant disciplinary proceedings. After balancing the private interests at stake, the risk of erroneous deprivation, and the governmental interests and burdens, I would hold that the preponderance standard is constitutionally sufficient.
1. The private interest
¶53 An individual has constitutionally protected interests in his or her professional license and reputation. See *158Haley, 117 Wn.2d at 732. The Mathews test requires us to analyze the nature and extent of these interests. I agree with the majority that Ms. Ongom’s registered nursing assistant’s license represents her current vocational livelihood, majority at 139, but I also recognize the procedural and economic realities that limit the interest she has in such a license. In order to become a registered nursing assistant, one need only pay a nominal $15 fee and submit an application. WAC 246-841-990(2); RCW 18.88A.080(1). In contrast with certified nursing assistants, a registered nursing assistant need not obtain any education or training for registration. See RCW 18.88A.020(4), .085; WAC 246-841-490. Thus, Division One of the Court of Appeals correctly concluded that “[t]he purpose of the [registered] nursing assistant license . . . appears to be solely to satisfy the need for a registry of those allowed to work in the field.” Ongom v. Dep’t of Health, 124 Wn. App. 935, 943, 104 P.3d 29 (2005). In contrast, “[a] physician completes many years of rigorous education, training, and examination at enormous expense.” Id. at 942. Therefore, while a registered nursing assistant has a private interest in his or her license, this interest is less significant than those private interests that have justified application of an intermediate standard of proof in other cases. See, e.g., Addington, 441 U.S. at 428-31 (clear and convincing evidence required for involuntary civil commitments); Santosky, 455 U.S. at 758 (clear and convincing evidence required for termination of parental rights); Cruzan v. Dir., Mo. Dep’t of Health, 497 U.S. 261, 284, 110 S. Ct. 2841, 111 L. Ed. 2d 224 (1990) (clear and convincing evidence required for termination of an incompetent patient’s life-sustaining medical treatment). Accordingly, because the interests at stake in the present case are of lesser magnitude than the interests at issue in Addington, Santosky, or Cruzan, the first Mathews factor favors application of the lower standard of proof.
*1592. The risk of erroneous deprivation
¶54 In addition, under Mathews, this court should consider “the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards.” 424 U.S. at 335; see also Santosky, 455 U.S. at 761; Nguyen, 144 Wn.2d at 544 (Ireland, J., dissenting). In the present case, Ms. Ongom received substantial procedural safeguards that minimized the risk of error. She was given notice of the action, a public hearing before an unbiased tribunal, the right to present evidence and make arguments, the right to know the government’s evidence, the right to have the decision limited to the evidence, the opportunity to be represented by counsel, a written record, a written statement of findings of fact and conclusions of law, and the right to judicial review. Ongom, 124 Wn. App. at 946 (citing ch. 18.130 RCW). Considering these procedural protections, I would hold that there is a relatively low risk of erroneous deprivation in this case. Thus, the second Mathews factor also weighs in favor of the preponderance standard.
3. The governmental interests and burden
¶55 While a higher standard of proof would be unlikely to cause a large financial impact on the government, see Santosky, 455 U.S. at 767, some additional cost is inevitable in order for the government to acquire and present sufficient evidence to satisfy the higher burden. Moreover, under the third Mathews factor, we should consider the governmental interest in protecting the public against abuse by health care providers. Specifically, the legislature has established a policy of “assuring] the public of the adequacy of professional competence and conduct in the healing arts.” RCW 18.130.010; see also RCW 18.88A.010 (stating, “[t]he legislature declares that the registration of nursing assistants and providing for voluntary certification of those who wish to seek higher levels of qualification is in the interest of the public health, safety, and welfare”). The governmental in*160terest in assuring competency of health care providers favors application of the preponderance standard.
¶56 In addition, the legislature has articulated a governmental interest in protecting vulnerable adults. See, e.g., ch. 74.34 RCW (creating a reporting system for abuse, neglect, or abandonment of vulnerable adults); ch. 9A.44 RCW (imposing heightened penalties for sex crimes against vulnerable adults); RCW 9.96A.060 (restoration of employment rights for felons does not include individuals employed by the Department of Social and Health Services if they have unsupervised access to vulnerable adults); RCW 18.20.125 (requiring inspections of boarding homes to protect vulnerable adults). This interest also favors application of the preponderance standard of proof.
¶57 Finally, the legislature has noted the existence of “the high and often critical turnover among the principal cadre of health care workers who provide for the basic needs of patients.” RCW 18.88A.010. I acknowledge that the government has an interest in ensuring adequate access to health care providers and that this interest is furthered by a higher standard of proof. However, this interest is intertwined with the other governmental interests discussed above and should not be given independent consideration. The government’s true interest is in protecting its citizens from incompetent health care providers. The interest in access to health care providers is undermined if the workers are incompetent. Thus, this court should not give much weight to an asserted governmental interest in ensuring access to potentially incompetent health care workers.
¶58 As demonstrated above, all three Mathews factors weigh in favor of the preponderance of the evidence standard of proof in registered nursing assistant disciplinary proceedings. Thus, I would uphold WAC 246-10-606, which establishes the preponderance of the evidence standard of proof in such proceedings.
*161¶59 Substantial Evidence. In a factual challenge to a lower court ruling, this court should grant relief only if the lower court’s determination is not supported by substantial evidence. RCW 34.05.570(3)(e). Evidence is substantial if “the record contains ‘a sufficient quantity of evidence to persuade a fair-minded person of the truth or correctness of the order.’ ” Port of Seattle v. Pollution Control Hearings Bd., 151 Wn.2d 568, 588, 90 P.3d 659 (2004) (internal quotation marks omitted) (quoting King County v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 142 Wn.2d 543, 553, 14 P.3d 133 (2000)).
160 Ms. Ongom failed to establish that the trial court’s decision was not supported by substantial evidence. Ms. Ongom challenged the hearing testimony as “not credible” and argued that “it is just as probable that [she] is innocent of all wrongdoing.” Pet. for Review at 11-12. This court is not well suited to make determinations of the credibility of witnesses. Port of Seattle, 151 Wn.2d at 588. Therefore, I would affirm the suspension of Ms. Ongom’s registered nursing assistance license as supported by substantial evidence.16
CONCLUSION
161 I would overrule Nguyen. The Nguyen majority erred by misapplying precedent, thereby skewing procedural due process protection in favor of private interests. The Nguyen majority’s incorrect application of the Mathews test will harm the government’s ability to protect the public from incompetent health care workers. Thus, instead of relying on Nguyen to determine the constitutionally re*162quired standard of proof in registered nursing assistant disciplinary proceedings, I would conduct an independent analysis using the Mathews balancing test. After examining this case through the Mathews lens, I would hold that preponderance of the evidence is a constitutionally permissible standard of proof in registered nursing assistant disciplinary proceedings. Accordingly, because there is substantial evidence in the record supporting the superior court’s determination that the State proved its case by a preponderance of the evidence, I would affirm Ms. Ongom’s suspension.
Bridge and Fairhurst, JJ., concur with Owens, J.

 The majority’s reliance on RAP 13.7(b) amounts to judicial sleight of hand. With one hand, the majority cites Nguyen to support its decision while, with the other, it avoids revisiting Nguyen by asserting RAP 13.7(b). Majority at 137 n.3. In this case we were asked to decide whether WAC 246-10-606 provides adequate procedural due process. Pet. for Review at 9. Since Nguyen appears to control this constitutional question, we must necessarily confront the issue of whether Nguyen was correctly decided. Accordingly, the State argued to overrule Nguyen in its supplemental brief and at oral argument. See Suppl. Br. of Resp’t at 14; Wash. State Supreme Court oral argument, Ongom v. State, No. 76618-5 (Nov. 17, 2005), audio recording by TVW, Washington State’s Public Affairs Network, available at http:/Avww.tvw.org. However, instead of considering the merits of the State’s argument that Nguyen was wrongly decided, the majority’s reliance on Nguyen strengthens a decision inconsistent with the due process holdings of this court and the United States Supreme Court. RAP 13.7 is not to be used as a shield to deflect substantive attention from a wrongly decided case. See RAP 1.2(a); see also, e.g., In re Pers. Restraint ofCarlstad, 150 Wn.2d 583, 597, 80 P.3d 587 (2003) (Sanders, J., dissenting) (“Together RAP 1.2(a), RAP 1.2(c), and RAP 18.8(a) make clear that an appellate court should liberally interpret the Rules of Appellate Procedure and alter any provision included therein when necessary to promote justice and to consider cases and issues on their merits.”); City of Tacoma v. William Rogers Co., 148 Wn.2d 169, 182 n.7, 60 P.3d 79 (2002) (Sanders, J., dissenting) (“[T]here is no bar to this court considering issues not raised at trial when the interests of justice so dictate.” (citing RAP 1.2(c)))).


 State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986).


 The “Mathews test” is as follows:
First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.
424 U.S. at 335 (citing Goldberg v. Kelly, 397 U.S. 254, 263-71, 90 S. Ct. 1011, 25 L. Ed. 2d 287 (1970)). The Court has used the Mathews test to determine the *152correct standard of proof in administrative hearings. E.g., Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); Addington v. Texas, 441 U.S. 418, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979).


 This analysis is not unique to our state. The Ninth Circuit Court of Appeals also considers the substantive governmental interests when applying the Mathews test. See, e.g., Walters v. Reno, 145 F.3d 1032, 1043 (9th Cir. 1998) (considering the government’s interests in administering immigration laws and in preventing document fraud); First Nat’l Bank & Trust v. Dep’t of Treasury, 63 F.3d 894, 896 (9th Cir. 1995) (considering the government’s interest in protecting bank depositors); Stypmann v. City & County of San Francisco, 557 F.2d 1338, 1343 (9th Cir. 1977) (considering the state’s interest in removing vehicles from streets and highways).


 As opposed to the fact-specific considerations proffered by the Nguyen majority, the dissent considered the following case-neutral factors in determining that there was a low risk of erroneous deprivation:
(1) an unbiased tribunal; (2) notice of the proposed action and the grounds asserted for it; (3) an opportunity to present reasons why the proposed action should not be taken; (4) the right to call witnesses; (5) the right to know the evidence against one; (6) the right to have the decision based only on the evidence presented; (7) [the right to] counsel; (8) the making of a record; (9) a statement of the reasons; (10) public attendance; (11) judicial review.
Nguyen, 144 Wn.2d at 544-45 (Ireland, J., dissenting) (citing Henry J. Friendly, “Some Kind of Hearing,” 123 U. Pa. L. Rev. 1267, 1279-95 (1975)). Like Dr. Nguyen, Ms. Ongom received the benefit of all of the above factors.


 At issue in this case is the standard of proof necessary to provide the minimum required procedural due process protection. States are free to enact statutes requiring higher standards of proof. Nonetheless, at least 21 other *156jurisdictions have held that the preponderance standard is constitutionally appropriate and applies to interests greater than “mere money,” such as those at stake in professional disciplinary proceedings. See, e.g., Granek v. Tex. State Bd. of Med. Exam’rs, 172 S.W.3d 761 (Tex. App. 2005); Parrish v. Ky. Bd. of Med. Licensure, 145 S.W.3d 401 (Ky. Ct. App. 2004); Snyder v. Colo. Podiatry Bd., 100 P.3d 496 (Colo. Ct. App. 2004); Gallant v. Bd. of Med. Exam’rs, 159 Or. App. 175, 974 P.2d 814 (1999); In re Smith, 169 Vt. 162, 730 A.2d 605 (1999); Giffone v. De Buono, 263 A.D.2d 713, 693 N.Y.S.2d 691 (1999); Anonymous (M-156-90) v. State Bd. of Med. Exam’rs, 329 S.C. 371, 496 S.E.2d 17 (1998); Ga. Bd. of Dentistry v. Pence, 223 Ga. App. 603, 478 S.E.2d 437 (1996); In re Pet. of Grimm, 138 N.H. 42, 635 A.2d 456 (1993); Pickett v. Utah Dep’t of Commerce, 858 P.2d 187 (Utah 1993); Gandhi v. State Med. Examining Bd., 168 Wis. 2d 299, 483 N.W.2d 295 (1992); Boswell v. Iowa Bd. of Veterinary Med., 477 N.W.2d 366 (Iowa 1991); Johnson v. Ark. Bd. of Exam’rs in Psychology, 305 Ark. 451, 808 S.W.2d 766 (1991); In re Disciplinary Action Against Wang, 441 N.W.2d 488 (Minn. 1989); Lyness v. State Bd. of Med., 127 Pa. Commw. 225, 561 A.2d 362 (1989), rev’d on other grounds, 529 Pa. 535, 605 A.2d 1204 (1992); Foster v. Bd. of Dentistry, 103 N.M. 776, 714 P.2d 580 (1986); Rucker v. Mich. Bd. of Med., 138 Mich. App. 209, 360 N.W.2d 154 (1984); In re Revocation of License of Polk, 90 N.J. 550, 449 A.2d 7 (1982); Ferguson v. Hamrick, 388 So. 2d 981 (Ala. 1980); Sherman v. Comm’n on Licensure to Practice Healing Art, 407 A.2d 595 (D.C. 1979); In re Wilkins, 294 N.C. 528, 242 S.E.2d 829 (1978).


 The majority states that one witness, Ms. Chmielewski, “supported Ms. Ongom’s version of the events.” Majority at 135. However, Ms. Chmielewski was not present at the hearing. In Ms. Chmielewski’s affidavit, she declared without elaboration, “I did not see Alice [Ongom] touch or throw anything at [the resident].” Administrative R. at 173. Ms. Umagat testified that Ms. Chmielewski was in the dining room at the time of the incident but “told me she didn’t actually observe the incident.” Id. at 220. If Ms. Chmielewski did not observe the incident, then her technically true statement that she did not “see” any touching or throwing neither supports nor contradicts Ms. Ongom’s version of events.